           Case 4:14-cv-04908-PJH Document 130 Filed 06/21/21 Page 1 of 6




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.om
 2   Frank J. Albert (CA SBN 247741) / albert@fr.com
     K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker N. Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Attorneys for Plaintiff,
 8   FINJAN LLC

 9   Michael A. Jacobs (CA SBN 111664)
     MJacobs@mofo.com
10   Matthew A. Chivvis (CA SBN 251325)
11   MChivvis@mofo.com
     Diek O. Van Nort (CA SBN 273823)
12   DVanNort@mofo.com
     MORRISON & FOERSTER LLP
13   425 Market Street
     San Francisco, California 94105-2482
14   Telephone: (415) 268-7000/Fax: (415) 268-7522
15
     Attorneys for Defendant,
16   PALO ALTO NETWORKS, INC.

17   Additional counsel on signature page
18

19                                  UNITED STATES DISTRICT COURT

20                                 NORTHERN DISTRICT OF CALIFORNIA

21                                       (OAKLAND DIVISION)

22   FINJAN LLC,                                      Case No. 4:14-cv-04908-PJH
23                    Plaintiff,                      JOINT STIPULATION RE DISMISSAL
24                                                    OF THREE PATENTS-IN-SUIT
            v.
25
     PALO ALTO NETWORKS, INC.,                        Hon. Phyllis J. Hamilton
26                                                    Ctrm: 3, 3rd Floor
                      Defendant.
27

28

                                                                          Case No. 14-cv-04908-PJH
                                               Joint Stipulation re Dismissal of Three Patents-In-Suit
           Case 4:14-cv-04908-PJH Document 130 Filed 06/21/21 Page 2 of 6




 1          Plaintiff Finjan LLC (“Finjan”) and Defendant Palo Alto Networks, Inc. (“PAN”) hereby

 2   agree and stipulate:

 3          In Finjan’s case against ESET, LLC, pending in the United States District Court for the

 4   Southern District of California, Judge Bencivengo found that the asserted claims of U.S. Patent No.

 5   6,804,780 (“the ’780 Patent”) and four other Finjan patents are invalid on the grounds that the claim

 6   term “Downloadable,” as used in those claims and construed by that court, is indefinite. Finjan,

 7   Inc. v. ESET, LLC, No. 3:17-cv-0183-CAB-BGS, Dkt. No. 869 (S.D. Cal. Mar. 29, 2021). Based

 8   on that order, Judge Bencivengo entered judgment of invalidity with regard to those patents. Id. at

 9   Dkt. No. 875 (May 20, 2021). Finjan has filed a notice of appeal of that judgment to the Federal

10   Circuit. Id. at Dkt. No. 878 (June 17, 2021).

11          Finjan has asserted the ’780 Patent in this case against PAN. Finjan also has asserted two

12   other patents that—although not asserted in ESET and therefore not included in Judge Bencivengo’s

13   order and judgment—also use the claim term “Downloadable,” namely U.S. Patent No. 7,613,926

14   (“the ’926 Patent”) and U.S. Patent No. 8,677,494 (“the ’494 Patent”).

15          In light of Judge Bencivengo’s order and judgment, the parties have agreed to dismissal of

16   Finjan’s claims of infringement of the ’780 Patent (Counts I and II of Dkt. No. 112), the ’926 Patent

17   (Counts V and VI), and the ’494 Patent (Counts XIII and XIV) on the following terms:

18          1. In the event the judgment of invalidity of the ’780 patent becomes final without any further

19   appeal, the dismissal shall then be with prejudice; and

20          2. The dismissal shall be without prejudice to Finjan’s reassertion of infringement claims on

21   these three patents against PAN if and only if the judgment of invalidity of the ’780 patent is reversed

22   or vacated on appeal.

23          If Finjan reasserts its infringement claims on these three patents against PAN after the

24   invalidity judgment against the ’780 Patent is reversed or vacated, PAN agrees the time limitation

25   on damages under 35 U.S.C. § 286 will be tolled and the date for filing of the reasserted infringement

26   claims for the purposes of 35 U.S.C. § 286 shall be the date of filing of the original complaint in

27   this present action.

28          Likewise, the parties have agreed to dismissal without prejudice of PAN’s counterclaims

                                                   1                          Case No. 14-cv-04908-PJH
                                                   Joint Stipulation re Dismissal of Three Patents-In-Suit
           Case 4:14-cv-04908-PJH Document 130 Filed 06/21/21 Page 3 of 6




 1   (Counts I, II, V, VI, XIII and XIV of Dkt. No. 116) and defenses for the ’780, ’926, and ’494 Patents.

 2

 3          Each party shall bear its own costs and fees pertaining to the dismissed patents.

 4          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6

 7   Dated: June 21, 2021                          Respectfully Submitted,

 8                                                 /s/ Roger A. Denning
                                                   Juanita R. Brooks (CA SBN 75934)
 9
                                                   brooks@fr.com
10                                                 Roger A. Denning (CA SBN 228998)
                                                   denning@fr.com
11                                                 Frank J. Albert (CA SBN 247741)
                                                   albert@fr.com
12                                                 K. Nicole Williams (CA SBN 291900)
13                                                 nwilliams@fr.com
                                                   Jared A. Smith (CA SBN 306576)
14                                                 jasmith@fr.com
                                                   Tucker N. Terhufen (CA SBN 311038)
15                                                 terhufen@fr.com
                                                   FISH & RICHARDSON P.C.
16                                                 12860 El Camino Real, Ste. 400
17                                                 San Diego, CA 92130
                                                   Telephone: (858) 678-5070 / Fax: (858) 678-5099
18
                                                   Aamir Kazi (Pro Hac Vice)
19                                                 kazi@fr.com
                                                   Lawrence Jarvis (Pro Hac Vice)
20                                                 jarvis@fr.com
21                                                 FISH & RICHARDSON P.C.
                                                   1180 Peachtree St. NE, 21st floor
22                                                 Atlanta, GA 30309
                                                   Telephone: (404) 892-5005 / Fax: (404) 892-5002
23

24

25

26

27

28

                                                        2                     Case No. 14-cv-04908-PJH
                                                         Joint Stipulation re Dismissal of Patents-In-Suit
     Case 4:14-cv-04908-PJH Document 130 Filed 06/21/21 Page 4 of 6




 1                                 Phillip W. Goter (Pro Hac Vice)
                                   goter@fr.com
 2                                 FISH & RICHARDSON P.C.
                                   3200 RBC Plaza, 60 South Sixth Street
 3
                                   Minneapolis, MN 55402
 4                                 Telephone: (612) 335-5070 / Fax: (612) 288-9696
                                   Susan E. Morrison (Pro Hac Vice)
 5                                 morrison@fr.com
                                   FISH & RICHARDSON P.C.
 6                                 222 Delaware Ave., 17th Floor
                                   P.O. Box 1114
 7
                                   Wilmington, DE 19801
 8                                 Telephone: (302) 652-5070 / Fax: (302) 652-0607

 9                                 Tracea Rice (Pro Hac Vice)
                                   trice@fr.com
10                                 FISH & RICHARDSON P.C.
                                   1000 Maine Ave. Ste. 1000
11
                                   Washington, DC 20024
12                                 Telephone: (202) 783-5070 / Fax: (202) 783-2331

13
                                   Attorneys for Plaintiff
14                                 FINJAN LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        3                     Case No. 14-cv-04908-PJH
                                         Joint Stipulation re Dismissal of Patents-In-Suit
     Case 4:14-cv-04908-PJH Document 130 Filed 06/21/21 Page 5 of 6




 1                                 Respectfully Submitted,

 2                                 /s/ Colette Reiner Mayer
                                   Michael A. Jacobs (CA SBN 111664)
 3
                                   MJacobs@mofo.com
 4                                 Matthew A. Chivvis (CA SBN 251325)
                                   MChivvis@mofo.com
 5                                 Diek O. Van Nort (CA SBN 273823)
                                   DVanNort@mofo.com
 6                                 MORRISON & FOERSTER LLP
 7                                 425 Market Street
                                   San Francisco, California 94105-2482
 8                                 Telephone: (415) 268-7000/Fax: (415) 268-7522

 9                                 Rudy Y. Kim (CA SBN 99426)
                                   RudyKim@mofo.com
10                                 Colette Reiner Mayer (CA SBN 263630)
11                                 CRMayer@mofo.com
                                   MORRISON & FOERSTER LLP
12                                 755 Page Mill Road
                                   Palo Alto, California 94304-1018
13                                 Telephone: (650) 813-5600/Fax: (650) 494-0792
                                   Eric W. Lin (Pro Hac Vice)
14                                 Elin@mofo.com
15                                 Michael J. DeStefano (Pro Hac Vice)
                                   Mdestefano@mofo.com
16                                 MORRISON & FOERSTER LLP
                                   250 West 55th Street
17                                 New York, New York 10019-9601
                                   Telephone: (212) 468-8000/Fax: (212) 468-7900
18

19
                                   Attorneys for Defendant
20                                 PALO ALTO NETWORKS, INC.

21

22

23

24

25

26

27

28

                                       4                     Case No. 14-cv-04908-PJH
                                        Joint Stipulation re Dismissal of Patents-In-Suit
          Case 4:14-cv-04908-PJH Document 130 Filed 06/21/21 Page 6 of 6




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from any other signatory to this document.
 4
                                                           /s/ Roger A. Denning
 5                                                         Roger A. Denning
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        5                     Case No. 14-cv-04908-PJH
                                                         Joint Stipulation re Dismissal of Patents-In-Suit
